DETAILED ACTION
This is the final Office action and is responsive to the papers filed 09/21/2022.  The amendments filed on 09/21/2022 have been entered and considered by the examiner.  Claims 1-6 are currently pending and examined below.  Claims 1-2 and 4-5 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant’s amendment and argument filed 09/21/2022 on page 6 regarding double patenting are persuasive.  Double patenting is withdrawn.
Applicant’s amendment and argument filed 09/21/2022 on page 6 regarding claim rejections under 35 U.S.C. 112(b) are persuasive.  Claim rejections under 35 U.S.C. 112(b) are withdrawn.  
Applicant’s amendment and argument filed 09/21/2022 on pages 6-8 regarding claim rejections under 35 U.S.C. 103 are persuasive.  Claim rejections under 35 U.S.C. 103 are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda (US 2019/0210544 A1) in view of Kunihiro et al. (US 20180181132 A1; hereinafter Kunihiro).

Regarding claims 1 and 4, Gowda discloses:
A vehicle (car 10; Figs. 1A-1B) on which an autonomous driving system (assisted driving hardware component 60; Fig. 2) is mountable (assisted driving hardware component 60 is not installed by a factory but by a driver; [0026]) and a method for controlling the vehicle, the vehicle comprising: 
a vehicle platform (main control system 52; Fig. 2) that carries out vehicle control in accordance with a command from the autonomous driving system (main control system 52 works with assisted driving hardware component 60 to carry out assisted driving functions/features; [0027]); and 
a vehicle control interface (hardware interface 58; Fig. 2) that interfaces between the autonomous driving system and the vehicle platform (hardware interface 58 interfaces between the assisted driving hardware component 60 and the main control system 52; Fig. 2), wherein 
the vehicle platform receives a command from the autonomous driving system (hardware component 60 improves the car’s assisted driving functionality, allowing the car 10 to drive itself; [0030]), 
the vehicle platform transmits a signal to the autonomous driving system (main control system 52 connects with assisted driving hardware component 60; Fig. 2, [0027]), and 
the vehicle platform steers the vehicle in accordance with the command set while the vehicle is in a travel state (main control system 52 controls the steering system 56 based on the assisted driving hardware component 60 that improves the car 10’s assisted driving functionality, allowing the car 10 to drive itself; Figs. 2-4, [0027]-[0030]), 
wherein the vehicle platform includes a steering system (steering system 56; Fig. 2) that steers the vehicle, 
the steering system: 

transmits a value to the autonomous driving system through the vehicle control interface (main control system 52 connects with the assisted driving hardware component 60 through the hardware interface 58; Figs. 2-4, [0027]-[0030]), 
the autonomous driving system: 
transmits an instruction through the vehicle control interface (main control system 52 controls the steering system 56 based on the assisted driving hardware component 60 that improves the car 10’s assisted driving functionality, allowing the car 10 to drive itself; Figs. 2-4, [0027]-[0030]).

Gowda does not specifically disclose:
wherein 
the vehicle platform receives a tire turning angle command that requests for a wheel steer angle transmitted from the autonomous driving system, 
the vehicle platform transmits a signal indicating an estimated wheel angle which is an estimated value of the wheel steer angle to the autonomous driving system, and 
the vehicle platform steers the vehicle in accordance with the tire turning angle command set based on a wheel estimation angle while the vehicle is in a straight-ahead travel state, 
wherein the vehicle platform includes a steering system that steers the vehicle, 
the steering system: 
specifies a limit value of a steering rate in accordance with a prescribed reference, and 
transmits the specified limit value to the autonomous driving system through the vehicle control interface, 
the autonomous driving system: 
calculates a target steering angle to satisfy the limit value received from the steering system, and 
transmits an instruction for the calculated steering angle to the steering system through the vehicle control interface, and 
the vehicle control interface communicates with the autonomous driving system over a controller area network.

However, Kunihiro discloses:
wherein 
the vehicle platform (EPS control unit 14; Fig. 1) receives a tire turning angle command that requests for a wheel steer angle transmitted from the autonomous driving system (travel control unit 16; Fig. 1)(the travel control unit 16 calculates a steering torque Tadt of the LKA control for changing a steering angle θ by the change amount Δθat, the travel control unit 16 and the EPS control unit 14 cooperate with each other to execute the autonomous driving by making the vehicle run along the target trajectory; [0053]-[0054]), 
the vehicle platform transmits a signal indicating an estimated wheel angle which is an estimated value of the wheel steer angle to the autonomous driving system (the travel control unit 16 calculates a steering torque Tadt of the LKA control for changing a steering angle θ by the change amount Δθat, the travel control unit 16 and the EPS control unit 14 cooperate with each other to execute the autonomous driving by making the vehicle run along the target trajectory; [0053]-[0054]), and 
the vehicle platform steers the vehicle in accordance with the tire turning angle command set based on a wheel estimation angle while the vehicle is in a straight-ahead travel state (the travel control unit 16 calculates a steering torque Tadt of the LKA control for changing a steering angle θ by the change amount Δθat, the travel control unit 16 and the EPS control unit 14 cooperate with each other to execute the autonomous driving by making the vehicle run along the target trajectory; [0053]-[0054]), 
wherein the vehicle platform includes a steering system (steering device 12; Fig. 1) that steers the vehicle (the EPS control unit 14 controls the electric power steering device 12 so that a steering assist torque Ta conforms to the final target steering assist torque Tatf; [0053]), 
the steering system: 
specifies a limit value of a steering rate (range for performing a steering operation; [0025]) in accordance with a prescribed reference, and 
transmits the specified limit value to the autonomous driving system (the travel control unit 16 calculates a steering torque Tadt of the LKA control for changing a steering angle θ by the change amount Δθat, the travel control unit 16 and the EPS control unit 14 cooperate with each other to execute the autonomous driving by making the vehicle run along the target trajectory; [0053]-[0054]), 
the autonomous driving system: 
calculates a target steering angle to satisfy the limit value received from the steering system (the travel control unit 16 calculates a steering torque Tadt of the LKA control for changing a steering angle θ by the change amount Δθat, the travel control unit 16 and the EPS control unit 14 cooperate with each other to execute the autonomous driving by making the vehicle run along the target trajectory; [0053]-[0054]), and 
transmits an instruction for the calculated steering angle to the steering system (the travel control unit 16 calculates a steering torque Tadt of the LKA control for changing a steering angle θ by the change amount Δθat, the travel control unit 16 and the EPS control unit 14 cooperate with each other to execute the autonomous driving by making the vehicle run along the target trajectory; [0053]-[0054]), and 
the vehicle control interface communicates with the autonomous driving system over a controller area network (the EPS control unit 14 and the travel control unit 16 are connected to each other by a bi-directional common bus; [0052]).

Gowda and Kunihiro are considered to be analogous because they are in the same field of autonomous driving vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gowda’s autonomous driving vehicle with mountable autonomous driving system to further incorporate Kunihiro’s autonomous driving system that determines a range for performing steering operation and calculates a steering angle for the advantage of controlling the steering conforming to the final target steering assist torque which results in the vehicle travel along a target trajectory (Kunihiro’s Abstract).

Regarding claims 2 and 5, Gowda does not specifically disclose:
wherein the autonomous driving system calculates as a relative value, a difference between the wheel estimation angle while the vehicle is in the straight-ahead travel state and a reference value of the tire angle while the vehicle is in the straight-ahead travel state, and 
the tire turning angle command is set based on the relative value relative to the estimated wheel angle.

However, Kunihiro discloses:
wherein the autonomous driving system calculates as a relative value (target change amount Δθlkat of a steering angle θ; [0059]), a difference between the wheel estimation angle while the vehicle is in the straight-ahead travel state and a reference value of the tire angle while the vehicle is in the straight-ahead travel state (a target change amount Δθlkat of a steering angle θ necessary for making the vehicle travel along the target trajectory is calculated based on a corrected lateral deviation Ya and a corrected yaw angular deviation φa; [0059]), and 
the tire turning angle command is set based on the relative value relative to the estimated wheel angle (the travel control unit 16 calculates a steering torque Tadt of the LKA control for changing a steering angle θ by the change amount Δθat, the travel control unit 16 and the EPS control unit 14 cooperate with each other to execute the autonomous driving by making the vehicle run along the target trajectory; [0053]-[0054]).

Gowda and Kunihiro are considered to be analogous because they are in the same field of autonomous driving vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gowda’s autonomous driving vehicle with mountable autonomous driving system to further incorporate Kunihiro’s autonomous driving system that determines a range for performing steering operation and calculates a steering angle based on a change/correction amount for the advantage of controlling the steering conforming to the final target steering assist torque which results in the vehicle travel along a target trajectory (Kunihiro’s Abstract).

Regarding claims 3 and 6, Gowda does not specifically disclose:
wherein the estimated wheel angle when the vehicle is in the straight-ahead travel state is set as a correction value for a value representing the tire turning angle command, and 
the correction value is updated while an autonomous mode is not set.

However, Kunihiro discloses:
wherein the estimated wheel angle when the vehicle is in the straight-ahead travel state is set as a correction value (target change amount Δθlkat of a steering angle θ; [0059]) for a value representing the tire turning angle command (a target change amount Δθlkat of a steering angle θ necessary for making the vehicle travel along the target trajectory is calculated based on a corrected lateral deviation Ya and a corrected yaw angular deviation φa; [0059]), and 
the correction value is updated while an autonomous mode is not set (in step 50, a determination is made as to whether or not the control of a steered angle of the front wheel by the LKA control, that is, the autonomous driving is to be terminated, in step 100, a target steering torque Tadt of the LKA control is set to 0; [0062], [0066]).

Gowda and Kunihiro are considered to be analogous because they are in the same field of autonomous driving vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gowda’s autonomous driving vehicle with mountable autonomous driving system to further incorporate Kunihiro’s autonomous driving system that determines a range for performing steering operation and calculates a steering angle based on a change/correction amount for the advantage of controlling the steering conforming to the final target steering assist torque which results in the vehicle travel along a target trajectory (Kunihiro’s Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665